Citation Nr: 0210104	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  00-07 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a fracture of the 
right femur, with leg shortening, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The status-post fracture of the right femur is manifested 
by subjective complaints of constant pain, swelling and 
instability; objective findings show limitation of motion of 
the leg, approximately 1/2 inch shortening, and a well healed 
fracture of the distal femur, with a slight increased 
anterior bowing and medical and anterior overriding position, 
but well healed, with no instability or right knee 
abnormality shown.  

3.  Low back strain is manifested by subjective complaints of 
pain, limitation of motion and an inability to stand for long 
periods of time; objective findings show limitation of 
motion, pain on motion, tenderness, and decreased sensation 
to light touch.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a fracture of the right femur, with leg 
shortening, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5255 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

2.  The criteria for a disability rating in excess of 20 
percent for chronic low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the May 2000 Statement of the Case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103 of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review, VA examinations were provided, and 
VA medical records were obtained and associated with the 
claims folder.  No further assistance is necessary to comply 
with the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

Right Leg

Based on the veteran's service medical records and post-
service VA examination, the RO awarded the veteran 
entitlement to service connection for status-post fracture of 
the right femur, with mild sequelae, in December 1983.  The 
disability was assigned a noncompensable rating, which 
remained in effect until the RO's January 1993 decision that 
granted him a 10 percent rating for his service-connected 
right leg disability.  In October 1996, the disability rating 
was increased to 20 percent, which as since remained in 
effect.  

The veteran's status-post fracture of the right femur, with 
leg shortening, is rated under diseases of the 
musculoskeletal system in VA's Schedule for Rating 
Disabilities, specifically, under Diagnostic Code 5255, 
pertaining to femur impairment.  This code provides that a 20 
percent rating is warranted if there is a malunion of the 
femur resulting in moderate knee or hip disability.  A 30 
percent rating is warranted if there is a malunion of the 
femur resulting in marked knee or hip disability.  See 
38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides that a 0 percent evaluation is 
warranted if limitation of flexion of the leg is limited to 
60 degrees.  A 10 percent evaluation is warranted if flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted if flexion is limited to 30 degrees, and a 30 
percent evaluation is warranted if flexion is limited to 15 
degrees.  Id.  

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted if extension of the leg is limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted if extension is limited to 20 degrees.  A 40 
percent evaluation is warranted is extension is limited to 30 
degrees, and a 50 percent evaluation is warranted is 
extension is limited to 45 degrees.  Id.  

The veteran's VA outpatient treatment records from August 
1996 to March 1998 are reflective of multiple visits for 
various disorders, including right leg pain.  During his VA 
examination of September 1998, he complained of pain in his 
right knee, swelling and instability, requiring him to use a 
cane and to wear an elastic knee brace.  On examination, 
there was full range of motion in the right hip; good 
muscular definition of the right thigh musculature, with a 4 
cm measurable difference when compared to the left thigh.  
Range of motion of the right knee was from 0 degrees 
extension to 135 degrees flexion, bilaterally, with 
significant crepitus on motion of the knee, presumed to be 
from a deformity in the distal femur due to some residual 
displacement from the fracture; and some localized tenderness 
over the medial interarticular space of the knee, but no 
effusion.  No instability of the right knee was noted.  The 
diagnosis was residuals of a fracture in the proximity of the 
right knee joint, with a patellofemoral chondromalacia 
involvement of mild degree.  X-rays taken of the veteran's 
right knee in September 1998 revealed a well healed fracture 
of the distal femur, with a slight increased anterior bowing, 
and a medial and anterior overriding position, but well 
healed.  The knee itself revealed no abnormalities. 

At the veteran's February 1999 VA orthopedic examination, he 
was using a cane and wearing a right knee brace.  On 
examination of the right leg, no gross instability was noted.  
There was slight tenderness over the fracture site.  There 
was no false motion, drainage, erythema, or swelling noted.  
There was approximately 3/4 inch atrophy of the girth of the 
right thigh, compared with the left thigh, and an 
approximately 1/2 inch shortening of the right lower extremity.  
Range of motion of the right knee was from 0 degrees 
extension to 125 degrees flexion.  Patellofemoral crepitus 
was noted.  Anterior drawer, Lachman and McMurray tests were 
negative.  Tenderness was noted over the medial and lateral 
joint lines.  No gross instability was found.  Reference was 
made to the March 1998 x-rays of the right knee which 
revealed a deformity of a healed fracture of the distal shaft 
of the femur, with attendant sclerosis, and no evidence of 
nonunion or sepsis.  The alignment appeared satisfactory.  
There was no significant joint space narrowing in the femoral 
tibial compartments, but the femoropatellar component showed 
narrowing, with slight subchondral sclerosis, and osteophyte 
formation on the articular aspect of the patella.  

VA outpatient treatment records for June 1999 to April 2000 
indicate treatment for leg pain.  A November 1999 treatment 
record notes that there was no change in the right leg 
condition.  An April 2000 treatment report indicates that he 
was being seen for clearance to work on a part time basis.  
Based on a combination of his service connected and 
nonservice-connected disorders, it was found that he could 
perform some part time work, about four or five hours every 
other day, doing light duty functions, such as filing.  

Recent medical evaluations have shown normal range of motion 
of the right hip.  The September 1998 and February 1999 
ranges of motion studies show no limitation of motion on 
extension of the leg (0 degrees being normal extension) and 
slight limitation of motion (to 135 degrees and to 125 
degrees) on flexion of the leg (to 140 degrees being normal 
flexion).  See Plate II, 38 C.F.R. § 4.71.  Also, 
examinations have found no swelling, effusion or instability 
in the right knee, despite the veteran's wearing of a knee 
brace and use of a cane.  He does have pain in the right 
knee, with objective tenderness shown, and crepitus.  Hence, 
in the absence of medical evidence showing more severity, 
such as marked knee or hip disability, the veteran's right 
leg disability is appropriately rated 20 percent disabling 
under Diagnostic Code 5255.  

Under Diagnostic Code 5275, a shortening of the bones of the 
lower extremity of 1 1/4 to 2 inches (3.2 cm to 5.1 cm) 
warrants a 10 percent rating; from 2 to 2 1/2 inches (5.1 cm to 
6.4 cm) warrants a 20 percent rating; from; 2 1/2 to 3 inches 
(6.4 cm to 7.6 cm) warrants a 30 percent rating; from 3 to 3 
1/2 inches (7.6 cm to 8.9 cm) warrants a 40 percent rating; 
from 3 1/2 to 4 inches (8.9 cm to 10.2 cm) warrants a 50 
percent rating; and over 4 inches (10.2 cm) warrants a 60 
percent rating.  Under this code, ratings are not to be 
combined with other ratings for fracture or faulty union in 
the same extremity.  Further, shortening which meets the 
criteria for either a 50 percent or 60 percent evaluation 
also warrants special monthly compensation.  See 38 C.F.R. 
§ 4.71a.  

There is shortening of the veteran's right leg, of 
approximately 4 cm or 1/2 inch, according to the September 1998 
and February 1999 examining physicians' opinions.  
Regardless, neither shortening measurement is reflective of 
such severity as to warrant a rating in excess of 20 percent 
under Diagnostic Code 5275.  Id.  

The VA's Office of the General Counsel, in a precedent 
decision dated July 1, 1997, (VAOPGCPREC 23-97) clarifies 
that, where a claimant has arthritis and instability of the 
knee, 38 C.F.R. § 4.71a authorizes multiple ratings under 
Diagnostic Codes 5003 and 5257 in order to take into 
consideration both limitation of motion and instability of 
the knee.  In its decisions, the Board is bound by applicable 
statutes, VA regulations and precedent opinions of the VA's 
General Counsel.  See 38 C.F.R. § 20.101.  In the veteran's 
case, x-rays have revealed degenerative joint disease of the 
patellofemoral joint on the right knee; however, medical 
evaluations have consistently found no instability in the 
right knee despite the veteran's use of a knee brace and his 
need for use of a cane.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's right femur fracture, with leg 
shortening, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  However, even if such 
consideration were appropriate, in the absence of medical 
evidence of ankylosis of the hip, a flail hip joint, 
ankylosis of the knee, or severe subluxation or lateral 
instability, there is no basis for assignment of a higher 
evaluation based on femur impairment affecting the knee or 
hip under Diagnostic Codes 5250, 5254, 5256, or 5257, 
respectively.  

As noted earlier, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
However, while the veteran complained of pain associated with 
the disability at issue, "a finding of functional loss due 
to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
While the veteran subjectively complained of discomfort, 
objective observations during range of motion studies of the 
right leg did not support findings of pain on motion of the 
affected areas and do not satisfy the requirements for a 
higher evaluation.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.  See DeLuca, 8 Vet. App. at 204-07.  

Lastly, there is no showing that the veteran's right leg 
disability presents so exceptional or so unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than 20 percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  Specifically, the record is devoid of evidence 
showing that the veteran's right leg disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Although the 
veteran's April 2000 VA outpatient treatment report indicates 
light duty type of employment on a part time basis, the 
recommendation is based on a combination of disabilities, not 
just his right leg condition.  It should be remembered that, 
generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.2.  In view of this and the 
lack of evidence that the veteran's service-connected right 
leg disability has required frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards, the Board is 
not required to remand this claim to the RO for compliance 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


Low Back

As a result of the findings made during the veteran's August 
1996 VA orthopedic examination, where he was complaining of 
chronic low back pain, the examining physician indicated that 
the veteran's back complaints could be related to the 
fracture of the distal right femur.  In October 1996, the RO 
awarded him entitlement to service connection for chronic low 
back strain, effective from July 1996, the date of receipt of 
his claim for benefits.  The disability was assigned a 20 
percent rating, based on the findings made in the August 1996 
VA examination, and the 20 percent rating has since remained 
in effect.  In June 1998, the veteran filed his claim for an 
increased disability rating, asserting that his back pain had 
become worse.  

The veteran's VA outpatient treatment records for August 1996 
to March 1998 show that he was seen for complaints of low 
back pain and that he had recently undergone three months 
pool therapy for chronic back strain.  During September 1998 
VA examination, he complained of back pain.  Objective 
findings noted that he had decreased range of motion in that 
he was unable to reach the floor on flexion and needed to 
brace himself on his thighs when he flexed to about 45 
degrees.  Range of motion revealed extension to 30 degrees; 
lateral flexion to 15 degrees and rotation to 30 degrees.  No 
paraspinal musculature spasm was noted.  There was tenderness 
over the left lumbosacral fascia.  There was no abnormal 
curvature noted in either the cervical or lumbar spine.  He 
was able to stand on his heels and toes without difficulty.  
There was no gluteal atrophy and the sciatic exit points, as 
well as the course of the sciatic nerve, were nontender.  
Neurological findings were normal.  Prior x-rays of the 
lumbosacral spine were reviewed, which revealed a minimal 
narrowing of the L5-S1 interspace, considered degenerative 
disc disease.  

During the veteran's February 1999 VA examination, he 
complained of chronic low back pain and denied any numbness 
or pins and needles sensation of the lower extremities.  He 
related that his back pain prevented him from standing for 
periods greater than ten to twelve minutes and that the pain 
increased on sitting or standing.  He occasionally wore a 
lumbosacral corset and was using a cane when presented for 
examination.  On examination, no spasm or gross muscular 
atrophy, or gross deformity of the lumbar spine was found; 
tenderness to light palpation was noted in the bilateral 
lower lumbar region.  Range of motion of the lumbar spine 
revealed forward flexion to 30 degrees; lateral flexion to 15 
degrees, bilaterally; and rotation to 25 degrees, 
bilaterally; all ranges of motion elicited complaints of pain 
on motion.  X-rays taken of the lumbar spine revealed slight 
narrowing at L5-S1.  The diagnosis was chronic low back pain 
with degenerative joint disease at L5-S1.  

VA outpatient treatment records for June 1999 to April 2000 
indicate treatment various disorders, including low back 
pain.  An April 2000 treatment report indicates that he was 
being seen for clearance to work part time.  Based on a 
combination of his service connected and nonservice-connected 
disorders, it was found that he could perform some part time 
work, about four or five hours every other day, doing light 
duty functions, such as filing.  

The veteran's service-connected chronic low back strain is 
rated under diseases of the musculoskeletal system in VA's 
Schedule for Rating Disabilities, specifically, under 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  This code provides 
that a 20 percent rating requires muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating requires severe 
sacroiliac injury and weakness manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71a.  

Currently, the veteran's lumbosacral strain is rated 20 
percent disabling, based on characteristic pain on motion and 
findings of muscle spasm.  Recent VA orthopedic examinations 
revealed tenderness in the lumbosacral spine; however, those 
examiners consistently and specifically noted that no muscle 
spasm was present.  There was no abnormal curvature of the 
spine.  For a the next higher rating under Diagnostic Code 
5295 (40 percent), medical evidence must show severe 
lumbosacral strain manifested by listing, marked limitation 
of motion with osteo-arthritic changes, narrowing of joint 
space, or irregularity of joint space.  Although recent x-
rays taken of the veteran's lumbosacral spine revealed slight 
narrowing at L5-S1, diagnosed as degenerative arthritis, the 
veteran does not have severe or marked limitation of motion.  
Hence, given the medical evidence, the veteran's lumbosacral 
strain under Diagnostic Code 5295 warrants no higher than a 
20 percent rating.  See 38 C.F.R. § 4.71a.  

However, since chronic lumbosacral strain involves loss of 
range of motion, the veteran's disability may be rated, 
alternatively, on the basis of limitation of motion.  Under 
Diagnostic Code 5292, slight limitation of the lumbar spine 
warrants a 10 percent evaluation.  Moderate limitation of the 
lumbar spine warrants a 20 percent evaluation and a 40 
percent evaluation is warranted if there is severe limitation 
of motion of the spine.  See 38 C.F.R. § 4.71a.  

On VA examination in September 1998, the veteran evidenced 
slight to moderate limitation of motion of his lumbosacral 
spine.  Although he complained of chronic pain, range of 
motion studies failed to elicit objective findings of pain on 
motion.  During his February 1999 VA examination, he still 
had complaints of chronic low back pain.  Again, range of 
motion studies showed slight and moderate limitation of 
motion of the lumbosacral spine; however, this time objective 
findings of pain on motion during each range of motion tested 
elicited complaints of pain and discomfort from the veteran.  
Hence, under Diagnostic Code 5292, a 20 percent rating for 
moderate limitation of motion of the lumbosacral spine would 
be warranted but, in the absence of medical evidence showing 
severe limitation of motion of the lumbosacral spine, a 
higher, 40 percent, rating would not be appropriate.  

As noted earlier, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
However, while the veteran complained of pain associated with 
his low back, "a finding of functional loss due to pain must 
be 'supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston, 10 Vet. App. at 85.  While the veteran subjectively 
complained of pain and discomfort during the various ranges 
of motion of his lumbosacral spine, the pathology and 
objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  The 
medical findings reveal no evidence of atrophy of his 
paravertebral muscles; he was able to stand on his toes and 
heels; and the examiners have consistently noted no abnormal 
curvature of the spine.  The veteran does use a cane and 
occasionally wears a corset.  Nonetheless, the Board finds 
that, without objective evidence of severe limitation of 
motion of the veteran's back due to pain that is supported by 
adequate pathology, 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  

Recent medical evidence has shown, confirmed by x-ray 
findings, degenerative joint disease at L5-S1.  However, 
arthritis will be rated on the basis of limitation of motion 
of the affected joint or joints involved.  See Diagnostic 
Code 5003, 38 C.F.R. § 4.71a.  In the veteran's case, the 
veteran's limitation of motion of his lumbosacral spine is 
slight to moderate, and his lumbosacral strain is 
appropriately rated 20 percent under Diagnostic Code 5295-
5292.  Id.  

In addition, under Diagnostic Code 5293, a 10 percent rating 
is warranted for intervertebral disc syndrome; a 20 percent 
rating is warranted for moderate intervertebral disc 
syndrome, with recurring attacks; a 40 percent is warranted 
if the intervertebral disc syndrome is severe, with recurring 
attacks and intermittent relief; and a 60 percent rating is 
warranted if the intervertebral disc syndrome is pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  Id.  

In the veteran's case, the results of his September 1998 VA 
examination showed normal neurologic findings of his back and 
lower extremities.  In February 1999, neurologic findings 
revealed generalized decrease in sensation in the right lower 
extremity to light touch.  Sciatic involvement was not found.  
Hence, in the absence of medical evidence of severe attacks 
with intermittent relief or persistent symptoms compatible 
with sciatic neuropathy with characteristic pain, or 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of a diseased 
disc, there is no basis for assignment of a higher evaluation 
under for a disability rating in excess of 20 percent under 
Diagnostic Code 5293.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's back disability, consideration of 
other diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20, see also Butts, 5 
Vet. App. at 539.  However, even if such consideration were 
appropriate, in the absence of medical evidence of fractured 
vertebra or ankylosis, there is no basis for assignment of a 
higher evaluation under Diagnostic Code 5285, 5286, or 5289.  
See 38 C.F.R. § 4.71a.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation for his chronic lumbosacral strain 
under 38 C.F.R. § 3.321(b)(1).  That is, there is no evidence 
of exceptional or unusual circumstances, such as frequent 
hospitalization or interference with employment (beyond that 
contemplated by the schedular criteria), to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  See VAOPGCPREC 36-97.  As noted earlier, the April 
2000 VA outpatient treatment report recommending light type 
of employment on a part time basis is predicated on a 
combination of his disabilities, not just is low back 
condition. 



ORDER

A disability rating in excess of 20 percent for a fracture of 
the right femur, with leg shortening, is denied.  

A disability rating in excess of 20 percent for chronic low 
back strain is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

